Honorable Coke R. Stevenson,      Jr.
Administrator
Texas Liquor Control Board
Austin, Texas
                                       opinion      NO. w-186
                                       Be:       Is the practice   of affixing
                                                 to the containers   and the
                                                 original  packages of alco-
                                                 holic beverages labels ad-
                                                 vertising  the alcoholic    bev-
                                                 erage business of the li-
                                                 censee in violation    of the
                                                 Texas Liquor Control Act,
                                                 or the rules and regula-
Dear Mr. Stevenson:                              tions of the Board?
           Youhave submitted for our consideration        the question
of whether the pra,ctice of affixing    to the containers     or the
original  packages of alcoholic   beverages,   labels advertising     the
alcoholic  beverage business of the licensee      is a violation   of
the Texas Liquor Control Act, or the rules and regulations         of
the Texas Liquor Control Board.     You have pointed out for our
convenience Section 24a of Article 667, V.P.C. (Texas Li uor
Control Act) and Regulation 8a-1, titicle      II, Section 10 s h) of
the Regulations   of the Texas Liquor Control Board promulgated
pursuant to the provisions    of the Texas Liquor Control Act.
           According to the facts submitted to us, the retailer
places stickers     on the cardboard cartons or containers    of alco-
holic beverages, which stickers      advertise  the place of ,business
of the retailer     and show the price of the beverage.     When the
case of beer or other container of alcoholic       beverage is sold,
the carton, or container,      and the attached sticker   are taken
from the retailer’s     premises by the purchaser.
           Section    24a of article      667, V.P.C.      provides   as follows:
           “1.  The term ‘outdoor advertising’  as used herein
     shall mean any sign bearing any words, marks, descrip-
     tion or other device and used to advertise the alcoholic
     beverage business of any person engaged in the manufac-
     ture, sale or distribution   of alcoholic beverages,   or in
     the advertisement of any beverage containine    alcohol in
Honorable   Coke R. Stevenson,    Jr.,     page 2    (rJw-186)


       excess of one-half of one percent (l/2 of 1%) by
       volume, when such sign is displayed anywhere out-
       side the walls or enclosure     of any building or
       structure where there exists a license      or permit to
       sell alcoholic    beverages . . . For the purposesof
       this Section the word ‘sign,’     as applied to its use
       by a Retailer,    shall not include any identifying
       label affixed    to any container as authorized by law,
       nor to any card or certificate     of membership in any
       association    or organization,  provided such card. or
       certificate    is not larger than eighty (80) square
       inches.
            “2.  All outdoor advertising  as herein defined
       is hereby prohibited within the State of Texas ex-
       cept as herein expressly provided:  e . .”
          Concerning the second above quoted sentence of subsec-
tion 1 of Section 24a of Article  667, it would appear that the
statute does not cover the labels here considered.
            Regulation Sa-1, Sec.        10th)   of the Texas Liquor Con-
trol   Board reads as follows:
              “(h) . Coverings, cartons,       cases, Individual
       coverings,    cartons,   cases’  or other  wrappers of. con-
       tainers of malt beverage , used for sale at retail,
       or any written,     printed,   graphic, or other matter
       accompanying the container        shall not contain any
       statement or any graphic, pictorial,          or emblematic
       representation,-    or other matter, which is prohibited
       from appearing on any label or container of malt bev-
       erage.     It shall be unlawful for ,eny retailer      to
       affix to any carton or case any paper or sticker
       bearing any painted, printed,        or other graphic mat-
       ter whatever; and it shall be unlawful for any re-
       tailer    to paint, imprint, or otherwise impose any
       wording, lettering,      picture,   or design of any chsr-
       acter whatsoever on any carton or case.”
            It is clear that the submitted practice  of,retailers
is directly   in the teeth of the second sentence of SectionlO
and therefore would constitute   a violation  of the Regulations            of
the Texas Liquor Control Board.


            The practice   of retailers   of alcoholic bever-
       ages of placing stickers    or labels on .cases, cartons
Honorable    Coke R. Stevenson,   Jr.,   page 3   (W-186)


      or containers  of alcoholic    beverage which labels
      advertise  the business of the licensee     and are
      displayed off the licensed premises violates
      Regulation 8a-1, Sec. 10th) of the Texas Liquor
      Control Board, relating     to the attachment by a
      retailer  of papers or stickers    to coverings,  car-
      tons or cases of alcoholic     beverage.
                                     Yours very truly,




JEiM:pf:wb

RPPRO
    WD:
OPINION COMMITTEE
H. Grady Chandler,     Chairman
Richard Wells
Robert 0. Smith
Byron Fullerton
REVIEWED
       FOR THE ATTORNEY GENERAL
BY:    Geo. P. Blackburn